RECEIVED
  /     AUG 2 8 2015
       COURT OF APPEALS
  SECOND DffiSBSffigy^g
    'debrasp^w*
                         Uy$7                    c^itfii±JAL-_Ar fto\t^
            .£!>-   uznJ' 7gVAT

                                     /! /ANV-S

              \            vs    •




              i MbT/6/J FOR /zVTgr^Si^ 6P VMdT Caq^TOF
                  G£.,r^ /JAL APFzrA L f A f Avien <0 TZTX AT"               TO


             %TM£ //oMw^A'SUr 0>d/sT OF /^PPetNlx:




             li C^/my/viArU CA*sr Mi)nvvk^>          /j?f97^4-.D




                                                                                  ac
          FILE
COURT OF G                                                  illNAL APPEALS
        SEPfe^jfe               H^vo .dfeft^^ot, or
                                                       SEP 02 2015
      Abel Acobta, Clerk
                                                    AbelAcosta, Clerk
1; /VjdtzoJ /Z>^ >u^uJ 7&ML VOAS .FlLei 6/0



; AFfer" Cooper"'




-. P* 3Ku3£T3 LmAC (3t^Jir F^^ r^JUte^^1^^r/ A^cMJ^vhr^ f^fr 7?4^r" 77^r

;j>%0/gK) ~Z>J TTfeT ^oJA^&F C&i/vs,»J4L Afl^ytfUT




                                 / iLJO>   _j i




                     /"- ^? jT- / J"
                                               ^   -   , ,        , .;r, 4-C2n.s£. state me

                                                                        D currency ^caicerated
                 enalrv ci'perjur      arn a vj
olicwmg uiw~ v

                                       yanrv. - exasc _• ^
                                                         an"; o.uiv o,Lii.uu'— —•"-
ht Tarrant County jail
                                                                                              /SA. ^T2QO£ia^_Ai£
respects to make misis declaration. I have read the foregoing.
     77/Vv£k             andP. deci:
                               ,W1
                                    ,re that Ihave personal knowledge of the facts cental
therem and said facts are tt-ue and correct.

                                                                  .,. tr, 'i32 00'i et. sea., iexas
                   ,—      r- .-ot-.- "^vsc; pursuant tc All.               '-Ji'l'u-
         EXECuTED mTarrant County,    i cxas, p^-*

   P.R.C. 2nd 28 USC §1746, on this ^A_ cay of iSW




                                                       fPnrdu !\am;
                                                              Nam;

                                                             2:t>m2)o_doe ?_/^j;i?y^

                                                       Address:
f



                                                          u c   = -: ->•

                                                                           ;a l e   •;i; <= -
                                                    :nev ror    tne
    „/ -hp above notion was    serve;
                                               ii tc SHAkON WILSON,
                                                    PORT WORTH, TX 7619c on
    .-ctdt^ ATTORNEY.     401 W.     bELKNAP ST.,
            jiSlaay of^ia^a^OI              , 2C A




                                y/&r?l^L
     Defendant's Name], Defendant Pro Se

    ri 0   ^C^HI^ DOB ? /OL/if^


      >rt
            Worth; TX 7 6102-19QS4
                        COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                FORT WORTH

                             NO. 02-15-00232-CR


Bobby Williams                          § From Criminal District Court No. 2
                                        §   of Tarrant County (1399744D)
v                                       §   August 20, 2015
                                        §    Per Curiam

The State of Texas                      §    (nfp)

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that
the appeal should be dismissed. It is ordered that the appeal is dismissed.

                                    SECOND DISTRICT COURT OF APPEALS

                                    PER CURIAM